DETAILED ACTION
The following is a Final Office Action in response to communications filed June 27, 2022.  Claims 1, 3–4, 12–13, 15, and 19 are amended; claims 2, 14, and 20 are canceled; and claims 21–23 are newly added.  Currently, claims 1, 3–13, 15–19, and 21–23 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claims 1, 3, 13–15, and 19–20 for informalities.  Accordingly, the previous objection is withdrawn.
Applicant’s Response is further sufficient to overcome the previous rejection of claims 3–4, 12, and 15 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant’s remarks have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–8, 12–13, 15–19, and 21–23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2019/0163215) in view of Benesh et al. (U.S. 2019/0138667), and in further view of Turrin et al. (U.S. 2021/0193334).
Claims 1, 13, and 19:  Cheng discloses a system for designing and testing industrial control projects, comprising: 
a memory that stores executable components (See FIG. 2 and paragraph 22, wherein memory is disclosed); and 
a processor, operatively coupled to the memory, that executes the executable components (See FIG. 2 and paragraph 22, wherein a processor is disclosed), the executable components comprising: 
an interface component configured to receive, via a cloud platform (See FIG. 1–2 and paragraph 26, wherein a communication interface is disclosed with respect to a cloud-based environment; and see paragraph 30, wherein user input information is collected), industrial control data comprising at least an industrial control program and device configuration data that, in response to execution on one or more industrial devices, facilitate monitoring and control of an industrial automation system (See FIG. 1 and paragraphs 31–32 and 37, wherein operational settings and asset configuration data is collected); 
a project analysis component configured to determine one or more industrial assets, and generate respective one or more digital asset models representing the one or more industrial assets (See paragraphs 32 and 37–38, wherein collected data is analyzed to produce asset models, and paragraphs 52–53 and 60, wherein models are generated with respect to each subsystem); and 
a simulation component configured to generate a digital twin of the industrial automation system, wherein the digital twin comprises the one or more digital asset models (See paragraphs 52–53 and 60, wherein subsystem models are aggregated into a macro digital twin).  Cheng does not expressly disclose the remaining claim elements.
Benesh discloses a user interface component configured to receive, via a cloud platform, an industrial control project comprising at least an industrial control program [file] that, in response to execution, facilitates monitoring and control of an industrial system (See paragraphs 36, 39–40, and 54, wherein plan data is received over a cloud-based environment via a graphical user interface; and see paragraph 51, wherein an execution plan file is uploaded).
Cheng discloses a system directed to modeling assets within a building system.  Benesh similarly discloses a system directed to modeling project elements for managing a project.  Each reference discloses a system directed to modeling systems.  The technique of utilizing a control project is applicable to the system of Cheng as they each share characteristics and capabilities; namely, they are directed to systems modeling.
One of ordinary skill in the art would have recognized that applying the known technique of Benesh would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Benesh to the teachings of Cheng would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate systems modeling into similar systems.  Further, applying a control project to Cheng would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Cheng and Benesh do not expressly disclose the remaining claim elements.
Turrin discloses functionality to determine or more industrial assets that make up the industrial automation system based on analysis of the control data and the device configuration data (See paragraphs 30–31, in the context of paragraph 18, wherein IoT assets are identified from initial raw time-series operational data and configuration information), 
retrieve digital device models corresponding to the one or more industrial assets from a vendor repository associated with a vendor of the one or more industrial assets (See paragraph 5, wherein the manufacturer of the IoT device provides an asset model upon identification of the IoT device), and 
generate respective one or more digital asset models representing the one or more industrial assets based on the digital device models (See paragraph 5, wherein a digital twin of the IoT device is generated from identification data and the manufacturer model).
As disclosed above, Cheng discloses a system directed to modeling assets within a building system, and Benesh discloses a system directed to modeling project elements for managing a project.  Turrin discloses a system directed to digital twins of physical assets.  Each reference discloses a system directed to modeling systems.  The technique of generating digital asset models from vendor models and determined assets is applicable to the systems of Cheng and Benesh as they each share characteristics and capabilities; namely, they are directed to systems modeling.
One of ordinary skill in the art would have recognized that applying the known technique of Turrin would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Turrin to the teachings of Cheng and Benesh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate systems modeling into similar systems.  Further, applying model generation based on vendor models and determined assets to Cheng and Benesh would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 19, Cheng further discloses a computer-readable medium embodiment (See paragraph 5).
Claims 3 and 15:  Cheng discloses the system of claim 1, wherein 
the one or more digital asset models define visual representations and functional specification data for corresponding industrial assets (See paragraphs 58 and 37–38, wherein the digital twins define systems visualizations and specification data for each system), and 
the simulation component is configured to customize the digital asset models using device configuration data obtained from the industrial control data to yield the digital asset models (See paragraphs 58–59, wherein the simulated models may be customized based on inputs).  Cheng does not expressly disclose the remaining claim elements.
Benesh discloses a control project (See paragraphs 36 and 40, wherein plan data is received). 
One of ordinary skill in the art would have recognized that applying the known technique of Benesh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 4 and 16:  Cheng discloses the system of claim 1, wherein the simulation component is configured to execute a simulation of a virtualized plant comprising the digital twin, and the simulation simulates control of the industrial automation system under control of the industrial control data (See paragraph 58, wherein the digital twin is used to simulate control of the system).  Cheng does not expressly disclose the remaining claim elements.
Benesh discloses a control project (See paragraphs 36 and 40, wherein plan data is received).
One of ordinary skill in the art would have recognized that applying the known technique of Benesh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 5:  Cheng discloses the system of claim 4, wherein the virtualized plant comprises two or more digital twins, and the two or more digital twins comprise at least a first digital twin and a second digital twin (See paragraphs 53 and 60, wherein a digital twin is generated for each subsystem).  Although Cheng implicitly discloses differing degrees of fidelity, Cheng does not expressly disclose the remaining claim elements.
Benesh discloses at least a first model data having a first degree of fidelity and a second model data having a second degree of fidelity that is higher than the first degree of fidelity (See paragraph 66, wherein modeling accuracy varies based on collection methods, and wherein more accurate data is acquired for modeling sensitive areas).
One of ordinary skill in the art would have recognized that applying the known technique of Benesh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 6 and 17:  Cheng discloses the system of claim 4, wherein the simulation component is further configured to generate predicted performance metrics for the industrial control project based on results of the simulation, and generate a recommendation of a modification to the industrial control project predicted to bring a value of one of the performance metrics within a defined range (See paragraphs 42 and 58–59, wherein parameter tuning and equipment replacement recommendations are disclosed in response to digital twin simulation; see also paragraphs 25 and 33, wherein solution optimization is disclosed).
Claim 7:  Cheng discloses the system of claim 6, wherein the defined range is specified by a functional design specification stored on a customer repository of the cloud platform (See paragraph 59, wherein standard and gold standard value states are specified, and wherein the element reciting a design specification stored on a customer repository does not patentably limit the claimed system, and as a result, is afforded limited patentable weight as nonfunctional descriptive material).
Claims 8 and 18:  Cheng discloses the system of claim 4, wherein the user interface component is further configured to generate a virtual reality presentation of the virtualized plant that visualizes the simulation within a three-dimensional virtual reality environment, and to render the virtual reality presentation on a client device (See paragraphs 55–56 and 58–59, wherein 3D modeling of a system is visualized for a user; and see FIG. 13 and paragraph 80, wherein client devices are disclosed).
Claim 12:  Cheng discloses the system of claim 1, further comprising a device interface component configured to receive operational data from at least one of the one or more industrial assets, and to update the digital twin based on the operational data (See paragraphs 74–75, wherein usage data is utilized to update the model).
Claims 21–23:  Although Cheng discloses configuration data defined as part of the industrial control program (See paragraph 37, wherein APM metadata includes configuration and operational data) and Benesh discloses an industrial control program file (See paragraph 51, wherein an execution plan file is uploaded), Cheng and Benesh do not expressly disclose the remaining elements of claim 21.
Turrin discloses wherein the project analysis component is configured to determine the one or more industrial assets that make up the industrial automation system based on analysis of I/0 module configuration data (See paragraphs 30–31, in the context of paragraph 18, wherein IoT assets are identified from initial raw time-series operational data and parent/child configuration information).
One of ordinary skill in the art would have recognized that applying the known technique of Turrin would have yielded predictable results and resulted in an improved system

Claims 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2019/0163215) in view of Benesh et al. (U.S. 2019/0138667), and in further view of Turrin et al. (U.S. 2021/0193334) and Ashish et al. (WO 2021/165524).
Claim 9:  As disclosed above, Cheng, Benesh, and Turrin disclose the elements of claims 1 and 4.  Although Cheng and Benesh disclose a user interface component configured to receive via a cloud platform (See citations above), Cheng, Benesh, and Turrin do not, however, expressly disclose the remaining elements of claim 9.
Ashish discloses functionality to receive indications of approvals from one or more authorized users of the system, and to maintain records of the approvals on the platform in association with the project (See pg. 18, l. 34–pg. 19, l. 13, wherein approvals are received and maintained in a blockchain; see also pg. 19, l. 36–pg. 20, l. 17).
As disclosed above, Cheng discloses a system directed to modeling assets within a building system, Benesh discloses a system directed to modeling project elements for managing a project, and Turrin discloses a system directed to digital twins of physical assets.  Ashish discloses a system directed to managing asset models.  Each reference discloses a system directed to modeling systems.  The technique of utilizing approval tracking is applicable to the systems of Cheng, Benesh, and Turrin as they each share characteristics and capabilities; namely, they are directed to systems modeling.
One of ordinary skill in the art would have recognized that applying the known technique of Ashish would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ashish to the teachings of Cheng, Benesh, and Turrin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate systems modeling into similar systems.  Further, applying approval tracking to Cheng, Benesh, and Turrin would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved management.
Claim 10:  Cheng discloses the system of claim 9, further comprising a device interface component configured to deploy the industrial control project to the one or more industrial devices from the cloud platform for execution (See paragraphs 67–68, wherein simulation outputs are provided to system control units).
Claim 11:  Cheng, Benesh, and Turrin do not expressly disclose the elements of claim 11.
Ashish discloses functionality configured to prevent deployment of the industrial control project to the one or more industrial devices until the approvals from the one or more authorized users are received for the industrial control project (See pg. 18, l. 34–pg. 19, l. 13, wherein transaction management conditions include requisite approvals prior to asset modification deployment; see also pg. 19, l. 36–pg. 20, l. 17).
One of ordinary skill in the art would have recognized that applying the known technique of Ashish would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623